Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-3, 7-16, 19-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest the combined limitations of the independent claims 1, 7, 14, 21-22, and 24. For example, in combination with the other limitations of claim 1, the prior art does not show: “retrieving historical network performance data comprising a plurality of network bandwidth measurements”; “filtering the plurality of network bandwidth measurements based upon at least one piece of information associated with the network bandwidth measurements selected from the group consisting of time of day and day of week”; “determining, using the playback device and prior to commencing streaming … an initial network bandwidth estimate using the filtered network bandwidth measurements”; “selecting an initial stream from said plurality of streams of encoded media that are encoded at different maximum bitrates rates using the playback device for commencing streaming of encoded media based upon the maximum bitrates of the plurality of streams, the initial network bandwidth estimate, and the accuracy of the initial network bandwidth estimate”; and “commencing streaming of encoded media …”. This analysis applies to independent claims 14 and 21-22 as well.
Additionally, in combination with the other limitations of claim 7, the prior art does not show: “retrieving historical network performance data comprising a plurality of network bandwidth measurements from a memory of a playback device”; “determining, using the playback device and prior to commencing streaming of encoded media, an initial network bandwidth estimate using the network bandwidth measurements …”; “selecting an initial stream from said plurality of streams of encoded media that are encoded at different maximum bitrates rates using the playback device for commencing streaming of encoded media based upon the maximum bitrates of the plurality of streams and the initial 
As claims 21-22 and 24 are newly added claims, they are renumbered to start after the highest original claim number of claim 20. Thus presented claims 21-22 and 24 are renumbered to issues as claims 21-23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair-my.uspto.gov/pair/PrivatePair.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 
/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992